Citation Nr: 1531200	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-36 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Mullins, Counsel





INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the claims currently on appeal.  


FINDINGS OF FACT

1.  The record reflects that the Veteran served in Vietnam as a combat infantryman.  As such, his exposure to noise is conceded.  

2.  The Veteran's tinnitus manifested as a result of in-service noise exposure.  

3.  The Veteran's bilateral hearing loss manifested as a result of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In the present case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as sensorineural hearing loss or tinnitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that service connection for tinnitus is warranted.  

The Veteran's service-treatment records do not reflect that he complained of symptomatology associated with tinnitus during active military service.  The Veteran also denied having, or ever having had, ear trouble in his report of medical history associated with his February 1968 separation examination.  The Board notes that the August 2010 statement of the case suggested that the Veteran specifically denied ringing of the ears upon separation.  However, this is not accurate.  He denied "running" of the ears and more generally "ear trouble."  

Post-service medical records also fail to reflect that the Veteran suffered from tinnitus during active military service or within one year of separation.  According to the January 2009 VA examination report, the Veteran was suffering from intermittent, bilateral tinnitus.  The Veteran reported the onset of this condition to have been after returning from Vietnam.  No opinion was provided at this time as the claims file was not available for review.  An addendum was provided in March 2009 after the claims file was reviewed.  The examiner opined that the Veteran's tinnitus was less likely as not related to military service.  The rationale was that the Veteran denied tinnitus upon separation.  However, the Veteran denied ear trouble and running ears.  He was never specifically asked about ringing of the ears.  

An additional VA examination was performed in June 2010.  The examiner concluded that despite the Veteran's assertion of tinnitus beginning shortly after his return from Vietnam, it was still her opinion that it was not at least as likely as not that the Veteran's tinnitus was related to military service because the Veteran denied tinnitus on two separate occasions upon separation.  An addendum was obtained in July 2010.  The examiner concluded that even if the Veteran was exposed to military noise, it did not cause tinnitus as indicated by the Veteran's statements on two different occasions while he was in the military.  The Veteran had a 40 year history of unprotected or semi-protected occupational noise history.  This line of employment, along with presbycusis, was enough to cause the current tinnitus.  Therefore, the examiner opined that the current tinnitus was in no way related to the military.  

Nonetheless, the Veteran has consistently reported that he suffered from tinnitus following his separation from active military service.  In a September 2008 statement, the Veteran reported he had experienced tinnitus ever since his exposure to acoustic trauma during military service.  The Veteran's DD-214 confirms that he was a combat infantryman during his service in Vietnam.  As such, VA has no reason to dispute that the Veteran was exposed to in-service acoustic trauma.  Given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the presence of such a condition and as to the continuity of symptomatology since service.  There is also no evidence of record to call into question the credibility of the Veteran's assertions.  While the VA examiner provided a negative opinion, her opinions are based on an inaccurate factual premise - namely that the Veteran specifically denied tinnitus at the time of separation.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  The claim of entitlement to service connection for tinnitus is granted..

Bilateral Hearing Loss

The Veteran also contends that he is entitled to service connection for bilateral hearing loss.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is also warranted.  

The Veteran's service treatment records fail to reflect that he suffered from chronic hearing loss during active military service.  According to the Veteran's February 1968 separation examination, objective testing at this time revealed that the Veteran's hearing was normal.  Audiological testing revealed pure tone thresholds, in decibels (dB), to be:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
5
5
5
N/A
5

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2014).  As such, the objective evidence of record demonstrates that the Veteran's hearing was within normal limits.  Nonetheless, the Veteran reported in his report of medical history associated with this examination that he did in fact suffer from hearing loss.  

The Veteran was afforded a VA audiometric examination in January 2009.  The Veteran reported that the onset of his hearing loss was after returning from Vietnam.  An audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
35
45
LEFT
35
35
30
40
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  As such, the Veteran is presently suffering from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The examiner also assigned a diagnosis of primarily normal to moderate sensorineural hearing loss, bilaterally.  No opinion as to etiology was provided at this time as the Veteran's claims file was not available for review.  

An addendum was obtained from the above examiner in March 2009.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was related to military service.  The sole rationale provided for this opinion was that the Veteran had normal hearing upon separation.  

The Veteran's claims file was returned to the previous examiner for an additional opinion in June 2010, as the March 2009 examination report relied solely on normal hearing at the time of separation when providing a negative opinion.  The United States Court of Appeals for Veterans Claims (Court) has held that lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, the Court has stated clearly that the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment related to the condition or symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the examiner's sole reliance on a normal separation examination during the previous examination is insufficient.  

In June 2010, the examiner opined that it was still her opinion that it was not at least as likely as not that the Veteran's hearing loss was related to military service, despite the Veteran's assertion that his hearing loss began shortly after returning from Vietnam.  Her rationale again was simply that the Veteran had normal hearing at the time of separation from active duty.  As such, the file was again returned to the examiner in July 2010 for an additional opinion.  She opined that it was not at least as likely as not that the Veteran's hearing loss was related to military service.  Instead, she related it to occupational noise exposure and presbycusis.  The Veteran had a 40 year history of unprotected or semi-protected occupational noise exposure, and this line of employment (working on an auto assembly line), along with presbycusis, was enough to cause the existing hearing problems.  It was, therefore, her opinion that the current hearing loss was in no way related to the military as evidenced by normal hearing at exit and the Veteran waiting 40 years to report these issues.  The examiner again failed to offer an opinion as to whether or not the Veteran's in-service acoustic trauma could have subsequently resulted in hearing loss.  Rather, she simply stated his occupation was enough to cause hearing loss and again relied solely on his normal hearing upon separation when discussing his military service.  

In light of the above, the Board finds that when viewed in a light most favorable to the Veteran, service connection for bilateral hearing loss is warranted.  The Veteran has consistently reported that he has suffered from hearing loss since his return from Vietnam.  This is something he is certainly competent to testify about.  Further supporting his assertion is the fact that he did report hearing loss in his report of medical history associated with his 1968 separation examination.  While the Veteran did wait 40 years to file a claim, the passage of time alone does not demonstrate that the Veteran's assertions are not credible.  

Finally, it does not appear that a future remand would provide any additional evidence in this case.  VA returned the claims file to the same examiner on three different occasions, only to receive insufficient opinions on each occasion.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  See 38 U.S.C. § 5107(b).  The claim of entitlement to service connection for bilateral hearing loss is granted.  


ORDER

The claim of entitlement to service connection for tinnitus is granted.  

The claim of entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


